PER CURIAM.
Appellant’s adjudication of guilt is affirmed on the authority of Shanklin v. State, 369 So.2d 620 (Fla. 2d DCA), cert. denied, 378 So.2d 348 (Fla.1979). The special conditions of his probation requiring him to pay $64 costs of prosecution and $10 to the Crimes Compensation Fund are also affirmed. State v. Byrd, 378 So.2d 1231 (Fla.1979). However, appellant’s offense is improperly identified on the judgment and the order of probation as “Sale of a Controlled Substance,” when the offense he actually committed was sale of an uncontrolled substance that he represented to be a specific controlled substance (methamphetamine), in violation of Section 817.563, Florida Statutes (1981). We therefore remand for correction of this error in the judgment and order of probation, but we otherwise affirm.
BOARDMAN, A.C.J., and SCHEB and DANAHY, JJ., concur.